
	
		I
		111th CONGRESS
		2d Session
		H. R. 6018
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Castle (for
			 himself and Mr. Dent) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act with respect
		  to a country that denies or unreasonably delays accepting the country’s
		  nationals upon the request of the Secretary of Homeland
		  Security.
	
	
		1.Alien
			 repatriationSection 243(d) of
			 the Immigration and Nationality Act (8 U.S.C. 1253(d)) is amended to read as
			 follows:
			
				(d)Ensuring return
				of removed aliens
					(1)Discontinuing
				granting visas to nationals of countries denying or delaying accepting
				alienOn being notified by
				the Secretary of Homeland Security that the government of a foreign country
				denies or unreasonably delays accepting an alien who is a citizen, subject,
				national, or resident of that country after the Secretary of Homeland Security
				asks whether the government will accept the alien under this section, the
				Secretary of State shall order consular officers in that foreign country to
				discontinue granting immigrant visas or nonimmigrant visas, or both, to
				citizens, subjects, nationals, and residents of that country until the
				Secretary of Homeland Security notifies the Secretary of State that the country
				has accepted the alien.
					(2)Denying
				admission to foreign government officials of countries denying alien
				returnIf the Secretary of
				Homeland Security determines that the government of a foreign country denies or
				unreasonably delays accepting an alien who is a citizen, subject, national, or
				resident of that country after the alien has been ordered removed, the
				Secretary of Homeland Security, in consultation with the Secretary of State,
				may deny admission to any citizen, subject, national, or resident of that
				country who is seeking or has received a nonimmigrant visa pursuant to
				subparagraphs (A) and (G) of section 101(a)(15).
					(3)Quarterly
				reportsNot later than 90
				days after the date of the enactment of the Foreign Relations Authorization
				Act, Fiscal Years 2010 and 2011, and every 3 months thereafter, the Secretary
				of Homeland Security shall submit to the Congress a report that—
						(A)lists all the
				countries which refuse or unreasonably delay repatriation; and
						(B)includes the total
				number of aliens who were refused repatriation, disaggregated by—
							(i)country;
							(ii)detention status;
				and
							(iii)criminal
				status.
							.
		
